Citation Nr: 0117904	
Decision Date: 07/06/01    Archive Date: 07/16/01

DOCKET NO.  98-00 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acute myocardial 
infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from September 1957 to 
September 1960 and from October 1960 to July 1963.  Records 
reveal that he had subsequent periods of duty with the United 
States Army Reserve, including a period of inactive duty for 
training from June 6, 1992, to June 7, 1992.

The instant appeal arose from a September 1997 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in North Little Rock, Arkansas, which denied a claim for 
service connection for a heart condition.  This case was 
remanded by the Board of Veterans' Appeals (Board) in April 
1999 for further development.


FINDING OF FACT

The appellant sustained an acute myocardial infarction during 
a period of inactive duty training in June 1992.


CONCLUSION OF LAW

Service connection for an acute myocardial infarction is 
warranted.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); Veterans Benefits and 
Health Improvement Act of 2000, Pub. L. 106-419, 114 Stat. 
1822 (2000); 38 U.S.C.A. §§ 101(2) and (24), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.6(a),(d), 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There have been several significant changes in the law during 
the pendency of this appeal.  First, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

Second, on November 1, 2000, the President signed into law 
the Veterans Benefits and Health Improvement Act of 2000, 
Pub. L. 106-419, 114 Stat. 1822 (2000).  This law redefined 
the term "active military, naval or air service", 
38 U.S.C.A. § 101(24), to include: 

(C) any period of inactive duty training 
during which the individual concerned was 
disabled or died-
(i) from an injury incurred or 
aggravated in line of duty; or
(ii) from an acute myocardial 
infarction, a cardiac arrest, or a 
cerebrovascular accident occurring 
during such training.

Veterans Benefits and Health Improvement Act of 2000, Pub. L. 
No. 106-419, § 301, 114 Stat. 1822, 1825 (2000) (to be 
codified as amended at 38 U.S.C. § 101(24)).

The provisions of the VCAA and the Veterans Benefits and 
Health Improvement Act of 2000 are applicable to the case 
currently on appeal.  The Board is granting the full benefit 
sought in this appeal, as the veteran was seeking service 
connection for his June 1992 heart attack.  Under these 
circumstances, the Board finds that adjudication of this 
appeal, without referral to the RO for initial consideration 
under the new laws, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

The appellant filed a claim in March 1997 seeking service 
connection for a heart attack incurred in June 1992.  Service 
records show that he was on inactive duty training from 7:00 
a.m. on June 6, 1992, to 4:00 p.m. on June 7, 1992.  These 
records also reveal that around 3:45 p.m. on June 6, 1992, 
following a period of physical training, the veteran reported 
feeling faint.  He was taken to the troop medical clinic 
where the assessment was rule out myocardial infarction, and 
he was transported to St. Edward Mercy Medical Center in Fort 
Smith, Arkansas.  There, he was diagnosed with acute 
myocardial infarction, and he underwent percutaneous 
transluminal coronary angioplasty on June 12, 1996.

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  As noted above, active service includes a period 
of inactive duty training wherein a veteran sustained an 
acute myocardial infarction.  As the evidence shows that the 
veteran sustained an acute myocardial infarction during a 
period of inactive duty training, the Board finds that 
service connection for an acute myocardial infarction is 
warranted. 


ORDER

Service connection for myocardial infarction is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

